 Case 2:19-cv-00012-RSP Document 24 Filed 07/07/20 Page 1 of 2 PageID #: 631



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

WANDA R. LOVELACE,                               §
                                                 §
               Petitioner,                       §
                                                 §
v.                                               §
                                                            Case No. 2:19-cv-012-RSP
                                                 §
COMMISSIONER, SOCIAL SECURITY                    §
ADMINISTRATION,                                  §
                                                 §
               Defendant.                        §

                                   MEMORANDUM ORDER

       Currently before the Court is Plaintiff’s Motion and Incorporated Brief for Attorney Fees

Under the Equal Access to Justice Act (Dkt. No. 22), filed by Petitioner on May 18, 2020. The

motion seeks compensation for 1.5 hours in 2018, 26.2 hours in 2019, and 2.5 hours in 2020 at the

adjusted statutory rates permitted by the Act, for a total of $6,025.00, inclusive of costs. The

Commissioner does not oppose the requested award of fees and costs. (Dkt. No. 23).

       The Equal Access to Justice Act (EAJA), 28 U.S.C. §2412, allows a prevailing party in

litigation against the United States, including a petitioner for Social Security benefits, to recover

his attorney’s fees “unless the court finds that the position of the United States was substantially

justified or that special circumstances make an award unjust.” Id. at §2412 (d)(1)(a). The Supreme

Court has explained that “EAJA fees are determined not by a percent of the amount recovered, but

by the ‘time expended’ and the attorney’s ‘hourly rate,’” which is statutorily capped. Gisbrecht v.

Barnhart, 535 U.S. 789, 794, 122 S.Ct. 1817, 152 L.Ed.2d 996 (2002). See generally, Murkeldove

v. Astrue, 635 F.3d 784, 789 (5th Cir. 2011). The Commissioner does not contend, nor does the

Court find, that the position of the government was substantially justified or that any special




                                                 1
.
    Case 2:19-cv-00012-RSP Document 24 Filed 07/07/20 Page 2 of 2 PageID #: 632



circumstances exist rendering an award unjust. The Court finds that Petitioner’s requested fee is

appropriate.

          Accordingly, IT IS ORDERED that Defendant will pay Petitioner $6,025.00 in EAJA fees,

which includes any costs. In accordance with the Supreme Court’s decision in Astrue v. Ratliff,

130 S.Ct. 2521 (2010), this award will be payable to Petitioner, by delivery to her counsel of

record.
          SIGNED this 3rd day of January, 2012.
          SIGNED this 6th day of July, 2020.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE




                                               -2-
